Dewey, J.
As the strict rules applicable to indictments for cheating by false pretences are to be applied to the present case, the motion in arrest of judgment must prevail. The cases of Commonwealth v. Strain, 10 Met. 521, Commonwealth v. Lannan, 1 Allen, 590, and State v. Philbrick, 31 Maine, 401, will be found to require as an essential part of an indictment for false pretences as to an article which is the subject of a proposed exchange or sale, that such exchange or sale should be alleged in the indictment to have taken place in consequence of the false pretences.
In the opinion of the court, the present indictment is defective, inasmuch as it fails to allege that the defendant delivered to Huston the note, and that he received the same, or that the defendant by said false representations as to the note described induced Huston to receive the note, and that he did receive it, and did then and there deliver to the defendant his check or order for $500. Judgment arrested